DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendment filed on 06/03/2022. As directed by the amendment: claims 15-19, 21-22, 24-25, 27-29 have been amended; claims 1-14 have been canceled; and no new claims have been added. Thus, claims 15-25, 27-29 are presently pending in this application.
Applicant’s amendments to claims have overcome the objections and 112(b) rejections previously set forth in the office action mailed 03/28/2022.

Allowable Subject Matter
 Claims 15-25, 27-29 are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Atterbury et al. (US 2007/0123829) and Friedli et al. (US 2006/0224123).
Regarding claim 15, the cited prior arts fail to disclose/teach among all the limitation or render obvious a drug delivery device comprising a cylindrical member movable between a plurality of discrete positions, a plurality of optical sensors, wherein an outer surface of the cylindrical member is provided with a single track, wherein the single track form an encoder and has a plurality of first track segments and a plurality of second track segments arranged along a length of the single track, wherein the first track segments and the second track segments respectively comprise differently marked parts of the single track, wherein each discrete position of the plurality of optical sensors along the single track is associated with a unique binary code, in combination with the total structure and function as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783